t c summary opinion united_states tax_court kurt steven and juanita fay urban petitioners v commissioner of internal revenue respondent docket no 5497-03s filed date kurt steven and juanita fay urban pro sese aimee r lobo-berg for respondent armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time that the petition was filed the decision to unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for the taxable_year in issue all rule references are to the tax_court rules_of_practice and procedure all monetary amounts are rounded to the nearest dollar be entered is not reviewable by any other court and this opinion should not be cited as authority respondent determined a deficiency in petitioners’ federal_income_tax of dollar_figure for the taxable_year the issues for decision are whether petitioners are entitled to deduct washington state real_estate excise_taxes of dollar_figure we hold that they are not whether petitioners are liable under sec_72 for the 10-percent additional tax on an early distribution from petitioner kurt steven urban’s mr urban individual_retirement_account ira we hold that they are to the extent provided herein an adjustment to the amount of petitioners’ itemized_deductions is a purely computational matter the resolution of which is dependent on our disposition of the first disputed issue background at the time that the petition was filed petitioners resided in portland oregon a real_estate excise_tax from through petitioners owned and resided in a single-family home located pincite 174th place southeast bellevue washington during this time petitioners paid real_property_taxes based on the assessed value of the property on date petitioners sold their residence for dollar_figure petitioners paid dollar_figure in washington state real_estate excise_tax on the sale of their residence petitioners’ settlement statement concerning the sale of their residence listed on line government recording and transfer charges excise_tax dollar_figure after the sale of their residence petitioners relocated to portland oregon b ira distribution during the year in issue petitioners had one daughter in her sophomore year at arizona state university and one daughter completing high school in the same year mr urban started a master’s degree program in business petitioners estimated that they would incur approximately dollar_figure in education expenses for to cover their education expenses mr urban withdrew dollar_figure from his merrill lynch ira petitioners calculated that this amount would be sufficient to cover their estimated education expenses of dollar_figure as well as any federal income taxes associated with the early withdrawal for the taxable_year petitioners reduced their education expense estimate to approximately dollar_figure because they later learned that high school does not qualify as higher education petitioners stipulated that they paid and incurred qualified_higher_education_expenses of dollar_figure mr urban turned years old in and was not disabled at any time during that year c form_1040 petitioners timely filed a form_1040 u s individual_income_tax_return for petitioners attached to the form_1040 inter alia schedule a itemized_deductions on line of schedule a petitioners claimed a deduction excise_tax on sale of wa residence in the amount of dollar_figure petitioners properly reported on line 15b of the form_1040 the dollar_figure distribution from mr urban’s ira as taxable_income petitioners did not report on their return the 10-percent additional tax imposed by sec_72 on that distribution d notice_of_deficiency in the notice_of_deficiency respondent determined that petitioners are not entitled to a deduction for taxes paid of dollar_figure respondent further determined that petitioners paid qualified_higher_education_expenses of dollar_figure which amount reduces the portion of the early distribution that is subject_to the early withdrawal tax respondent thus determined that the settlement statement indicated that petitioners paid an excise_tax of dollar_figure petitioners however claimed a deduction for the excise_tax in the amount of dollar_figure this discrepancy is unexplained in the record dollar_figure of petitioners’ early distribution is subject_to the percent additional tax and therefore that petitioners are liable for such additional tax in the amount of dollar_figure e petition petitioners timely filed a petition with the court disputing the determined deficiency paragraph of the petition states as follows two adjustments are in dispute dollar_figure real_estate excise tax-washington state excise_tax paid under chapter 45rcw-chapter 61wac is a recognized tax we paid in and should be deductible as an itemized_deduction this tax is a real_estate tax assessed uniformly in washington state and used for state community and or governmental purposes the early ira withdrawal penalty should not be assessed because we had hardship education expenses in excess of dollar_figure our calculation showed education costs of dollar_figure and in order to obtain after tax dollars of more than dollar_figure dollar_figure had to be withdrawn full federal taxes were paid on the withdrawal however i believe no penalty should be charged on any portion of the withdrawal discussion we decide the issues in this case without regard to the burden_of_proof because the facts are not in dispute and the issues are legal in nature see generally sec_7491 rule a 290_us_111 new the parties stipulated however that petitioners paid and incurred qualified_higher_education_expenses of dollar_figure therefore only dollar_figure of petitioners’ early distribution is at issue colonial ice co v helvering 292_us_435 116_tc_438 a real_estate excise_tax the first issue is whether petitioners are entitled to deduct under sec_164 the washington state real_estate excise_tax that they paid on the sale of their residence as relevant herein sec_164 allows a deduction for five specific categories of taxes specifically including state local and foreign real_property_taxes sec_164 notwithstanding the general deductibility of taxes any_tax that does not fall within one of the specific categories of deductible taxes enumerated in sec_164 and that is paid_or_accrued in connection with the disposition of property shall be treated as a reduction in the amount_realized on the disposition of that property sec_1_164-3 income_tax regs defines real_property_taxes as taxes imposed on interests_in_real_property and levied for the general_public welfare but it does not include taxes assessed against local benefits emphasis added petitioners contend that washington state’s real_estate excise_tax constitutes a state real_property tax for purposes of sec_164 petitioners’ theory is that the state of washington does not have a general state_income_tax and therefore must collect taxes from other sources to run the state local and community services associated with all citizens in the state of washington all people who sell there sic homes are uniformly assessed this excise property sales_tax this is in effect a property_tax that is collected on the sale of every home in the entire state of washington and should be able to be deducted the same as any other state who has a state_income_tax that would be recognized as deductible and would be allowed on the schedule a form in support of their contention petitioners rely on the internal revenue service’s form_1040 instructions for schedule a line real_estate_taxes which state in relevant part include taxes state local or foreign you paid on real_estate you own that was not used for business but only if the taxes are based on the assessed value of the property also the assessment must be made uniformly on property throughout the community and the proceeds must be used for general community or governmental purposes as a preliminary matter however we observe that instructions are not authoritative sources of law in the tax field 94_tc_384 taxpayers must look to authoritative sources of federal tax law such as the statutes regulations or judicial decisions 59_tc_456 thus we begin our analysis by looking to state law to determine whether washington state’s real_estate excise_tax satisfies the definition of a real_property tax for federal_income_tax purposes ie whether it is a tax imposed on an interest_in_real_property if the washington state real_estate excise_tax does not constitute a state real_property tax for purposes of sec_164 then it would not be deductible as such but rather it would reduce the amount_realized on the sale of the property sec_164 the washington revised code annotated sec_82 tax imposed on sale of property--additional tax imposed west provides in part as follows there is imposed an excise_tax upon each sale of real_property at the rate of one and twenty-eight one- hundredths percent of the selling_price an amount equal to seven and seven-tenths percent of the proceeds of this tax to the state treasurer shall be deposited in the public works assistance account emphasis added see wash rev code ann ch dollar_figure west wash admin code sec real_estate excise_tax according to the statute it is clear that the nature and character of the tax at issue are those of an excise_tax typically an excise_tax is imposed on the consumption manufacture or sale of certain commodities privileges particular business transactions and the like see 220_us_107 in the instant case the washington state real_estate excise_tax is a tax on the transaction or particular privilege of selling real_property in petitioner claims and respondent does not dispute that the real_estate excise_tax is for the general_public welfare we note that the public works assistance account is established in the state treasury and that the money in the account is used to make loans and to give financial guarantees to local governments for public works projects wash rev code ann sec_43 west mahler v tremper p 2d wash the supreme court of the state of washington held that a county tax on the sale of real_estate is an excise_tax and not a property_tax because it is a tax on the transaction rather than merely ownership moreover this court has held on several occasions that so-called transaction privilege taxes concerning the transfer of property are not deductible under sec_164 because such taxes are not imposed on interests in property see 60_tc_108 pennsylvania state real_estate tax imposed on the transfer of property is not imposed on an interest_in_real_property gibbons v commissioner tcmemo_1976_125 maryland state real_estate transfer_tax on the purchase of a home is not a deductible real_property tax cf beimfohr v commissioner tcmemo_1986_57 a transaction privilege_tax on a contractor’s gross_proceeds of sales less land and labor costs is an excise_tax on the privilege to engage in an occupation or business rather than a tax imposed on an interest_in_real_property we continue to follow these precedents petitioners argue however that washington state’s real_estate excise_tax is a form of real_property tax because the state of washington does not have a general state_income_tax unlike most states the fact that washington state does not have a general state_income_tax however is not determinative of whether washington state’s real_estate excise_tax constitutes a real_property tax for purposes of sec_164 there is nothing in washington revised code ann ch excise_tax on real_estate sales west nor in its legislative_history indicating that washington state’s real_estate excise_tax is in lieu of the state’s real_property tax indeed washington state’s real_estate excise_tax is another source of the state’s tax revenues but it is separate and distinct from washington state’s real_property tax in fact petitioners paid annual real_estate property taxes based on their ownership_interest in property in addition when petitioners sold their property they paid a separate real_estate excise_tax based on the sale transaction thus petitioners paid at least two distinguishable taxes on their property an annual tax based on their interest in the property and a one-time tax based on the sale of their property state law makes this distinction and so shall we for purposes of sec_164 accordingly we sustain respondent’s determination on this issue we note that washington state’s real_estate excise_tax is found in wash rev code ann tit excise_taxes west whereas the state’s real_property tax is found in wash rev code tit property taxes b sec_72 additional tax the next issue is whether petitioners are liable for the percent additional tax under sec_72 generally a distribution from an ira is includable in the distributee’s gross_income in the year of distribution under the provisions of sec_72 sec_61 sec_408 see sec_408 sec_4974 such distributions made prior to a taxpayer’s attaining the age of that are includable in income generally are subject_to a 10-percent early withdrawal tax unless an exception to the tax applies sec_72 as relevant herein sec_72 exempts distributions from the early withdrawal tax to the extent such distributions do not exceed a taxpayer’s qualified_higher_education_expenses for the taxable_year see sec_72 e in the instant case petitioners withdrew dollar_figure from mr urban’s ira petitioners properly included this amount on the form_1040 as taxable_income although respondent initially determined that petitioners had qualified_higher_education_expenses of dollar_figure the parties stipulated that petitioners had qualified_higher_education_expenses of dollar_figure thus reducing the amount of the ira distribution that is subject_to the early withdrawal tax to dollar_figure petitioners however did not include on the form_1040 the 10-percent early withdrawal tax on any portion of the ira distribution thus the issue is whether petitioners must pay an early withdrawal tax on that portion of their ira distribution that exceeded their qualified_higher_education_expenses ie dollar_figure petitioners conceded at trial that they knew they had to pay regular income_tax on the early withdrawal but felt that they would avoid the penalty associated with it for early withdrawal based on the exception for higher education expenses the essence of petitioners’ contention is that in order to obtain sufficient after-tax_dollars to pay for their estimated education expenses as well as the regular income_tax imposed on the ira distribution they had to withdraw an amount in excess of their estimated education expenses petitioners argue that this catch was not the intent of the early withdrawal tax because they are being unfairly penalized for taking an early ira distribution for the purpose of paying for higher education expenses as such petitioners contend that no part of the distribution should be subject_to the early withdrawal tax under sec_72 petitioners however cite no authority to support their proposition and we are aware of none the situation presented by petitioners ie that the entire distribution should be exempt from the early withdrawal tax under the exception for qualified_higher_education_expenses because a portion of the petitioners describe the catch as in order to get the amount you need you have to take more than you need distribution is attributable to the tax consequences associated with such withdrawal is not addressed by any of the express statutory exceptions to the early withdrawal tax further there is nothing in the legislative_history of sec_72 nor in the case law to support an exception for the portion of an early distribution used to pay for the tax effect of a distribution taken for qualified_higher_education_expenses the tax_court is a court of limited jurisdiction and lacks general equitable powers 484_us_3 40_tc_436 affd 331_f2d_422 7th cir consequently our jurisdiction to grant equitable relief is limited 92_tc_776 73_tc_1014 although we acknowledge that petitioners used the ira distribution for laudable purposes absent some constitutional defect we are constrained to apply the law as written see 736_f2d_1168 7th cir affg 80_tc_783 and we may not rewrite the law because we may ‘deem its effects susceptible of improvement’ 516_us_235 quoting 464_us_386 accordingly petitioners’ appeal for relief must in this instance be addressed to their elected representatives the proper place for a consideration of petitioner’s complaint is the halls of congress not here hays corp v commissioner supra pincite therefore we conclude that dollar_figure of petitioners’ ira distribution is subject_to the additional tax under sec_72 accordingly we sustain respondent’s determination on this issue to that extent c conclusion we have considered all of the other arguments made by petitioners and to the extent that we have not specifically addressed those arguments we conclude them to be without merit reviewed and adopted as the report of the small_tax_case division to reflect our disposition of the disputed issues as well as respondent’s concession decision will be entered under rule petitioners at trial suggested obliquely that the exception for medical_expenses under sec_72 might also apply petitioners however did not present any evidence whatsoever in support of this contention
